DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 53-56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claim(s) 1 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (U.S. Patent Application Publication No. 2011/0319755,) hereinafter referred to as Stein; in view of Herrmann et al. (U.S. Patent Application Publication No. 2017/0119472,) hereinafter referred to as Herrmann; further in view of Thompson et al. (U.S. Patent Application Publication No. 2002/0026224,) hereinafter referred to as Thompson.
Regarding claim 1, Stein teaches an implantable medical device (Fig. 1, element 100), comprising: 
an electronics assembly (¶[0047] “electronic assemblage”); 
a power component coupled to the electronics assembly (Fig. 14, element 117 in Fig. 1, ¶[0047], broadly); and 
an antenna component coupled to the electronics assembly (¶[0047] antennas, broadly; further in Fig. 1, as element 107 loop antenna), wherein the electronics assembly includes a space-efficient printed circuit assembly comprising two printed circuit boards (¶[0215] and Fig. 16, printed circuit boards elements 1612 and 1616);
wherein the printed circuit boards (PCBs) are not identical to each other (¶[0215] the PCB electronic circuitry elements in ¶[0093] and elsewhere are distributed between the two PCBs), wherein at least one PCB comprises a central processor unit (CPU), integrated circuit, or chip (¶[0093] processor, ¶[0116] ASICs, ¶[0215] operational circuitry for performing parameter measurements), and another PCB comprises a memory (¶[0093] memory, ¶[0215] operational circuitry for performing parameter measurements).
three rigid printed circuit boards that are each secured to a length of flexible interconnect and are physically and electrically coupled together by way of the length of flexible interconnect, where a first and a second of the plurality of rigid printed circuit boards are spaced apart from one another along the length of the flexible interconnect, where the flexible interconnect is folded between the first and second rigid printed circuit boards to thereby stack the first rigid printed circuit board above the second rigid printed circuit board. Stein further does not teach a surface acoustic wave (SAW) chip.
Attention is drawn to the Herrmann reference, which teaches a plurality of rigid printed circuit boards (Fig. 11, elements 168 and 170) that are each secured to a length of flexible interconnect (Fig. 11, element 172) and are physically and electrically coupled together by way of the length of flexible interconnect (¶[0125]), where a first and a second of the plurality of rigid printed circuit boards are spaced apart from one another along the length of the flexible interconnect, where the flexible interconnect is folded between the first and second rigid printed circuit boards to thereby stack the first rigid printed circuit board above the second rigid printed circuit board (Fig. 11). Hermann also teaches that the PCBs are not identical (Fig. 11, the two PCBs are substantially different in components depicted mounted thereon).
It would have been obvious to one of ordinary skill in the art to modify the PCB stack of Herrmann to include flexible interconnect between the two boards, because Herrmann teaches that it facilitates the transfer of data (Herrmann, ¶[0132]).
Hermann also does not teach a three PCB assembly, or a SAW chip.

It would have been obvious to one of ordinary skill in the art to modify the PCB assembly of Stein as modified to include a SAW chip, because Thompson teaches that in SAW resonators, signal processing can be combined with spread spectrum filtering for low transmission power and high rejection against jamming and interference, and high reliability (Thompson ¶[0021]).
It is noted that Stein, Hermann, and Thompson together teach all of the claimed electronic components and that these components are distributed among the PCBs taught.
Therefore, Stein as modified teaches all of the claimed invention except for the number boards of the multi-board stacked printed circuit assembly and the specific distribution of electronic components amongst the three PCBs. 
However, with only three PCBs, and only three specified electronic components, the number of possible locations for each of these components is finite and the results of moving them predictable. It would have been obvious to one of ordinary skill in the art to modify the PCB stack and electronic components of Stein as modified to comprise three PCBs, each of which contain one of a CPU, memory, and SAW chip, because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Regarding claim 53, Stein, as modified by Herrmann and Thompson, teaches the implantable medical device of claim 1.
Stein further teaches wherein at least one of the electronics assembly, power component, and antenna component is enclosed in a hermetically sealable casing (¶[0218] the encapsulating enclosure is hermetically sealed).
Regarding claim 54, Stein, as modified by Herrmann and Thompson, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes a plurality of sensors configured to monitor a plurality of kinematic parameters (¶[0068] accelerometer and load sensing platform, ¶¶[0070-0071], ¶[0074]).
Regarding claim 55, Stein, as modified by Herrmann and Thompson, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes at least one sensor configured to monitor pressure (¶[0068] load sensing platform, ¶[0070]).
Regarding claim 56, Stein, as modified by Herrmann and Thompson, teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes a plurality of sensors configured to monitor biologic parameters associated with at least one of temperature (¶[0208] localized temperature), pH (¶[0208]), and biomarkers associated with infection.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.S/           Examiner, Art Unit 3792     

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792